Citation Nr: 1427428	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-17 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic disability due to susceptibility to illness, to include as secondary to non-Hodgkin's lymphoma.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In October 2011, the Veteran testified during a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  The matters were most recently remanded in February 2012 for additional development.


FINDING OF FACT

In a January 2013 submission, the Veteran indicated that he desired to withdraw all remaining issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for a chronic disability due to susceptibility to illness, to include as secondary to non-Hodgkin's lymphoma, and entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In January 2013, the Veteran submitted an Appeals Satisfaction Notice to the Board indicating that he no longer wished to pursue any of the issues remaining on appeal.  His representative submitted a January 2014 informal hearing presentation confirming the withdrawal.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


